United States Court of Appeals
                                  For the Seventh Circuit
                                   Chicago, Illinois  60604

                                       August 16, 2010

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge




No. 09‐3917

BARBARA J. CASTILE,                                  Appeal from the United States District
           Plaintiff‐Appellant,                      Court for the Southern District of
                                                     Indiana, Indianapolis Division.
              v.
                                                     No. 1:09‐cv‐0023
MICHAEL J. ASTRUE, Commissioner of 
the Social Security Administration,                  David F. Hamilton,
                Defendant‐Appellee.                  Judge.




                                           ORDER

       The slip opinion of August 13, 2010, is amended as follows:

       First page, line 5, “proscribed” is deleted and replaced with “prescribed”.